Citation Nr: 1444486	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  07-20 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for fused left great toe, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hammertoe of the left great toe, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased rating for posterior vitreous detachment with glaucoma of the left eye, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to December 1978, and from March 1987 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at via videoconference in April 2014.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran also perfected on appeal the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the RO granted that claim in a June 2012 rating decision.  As that rating action constituted a full grant of the benefit sought on appeal, the Board will not address this issue.  It is also noted that the Veteran withdrew the issue of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, schizophrenia, schizoaffective disorder, major depression with psychotic features, psychosis not otherwise specified, shared psychotic disorders, and brief psychotic disorder in a February 2008 statement while the claim was pending at the RO.  Accordingly, that issue is also not before the Board at this time.  See 38 C.F.R. § 20.204(b)(3) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for her service-connected left foot and great toe disabilities and for her left eye disability.  At her April 2014 hearing, she testified that these disabilities had worsened since her most recent examinations, and described the manifestations of these disabilities.  The Board observes that the most recent VA foot examination was conducted in January 2010, and the most recent VA eye examination was conducted in 2008.  VA treatment records dated after these examinations indicate the Veteran's reports of worsening symptoms.  In light of the allegations of worsening, the Board concludes that current examinations are warranted to determine the current level of severity of these disabilities.  

During her hearing, the Veteran also testified that her service-connected disabilities had interfered with her work as a dental technician, and that she had retired sooner than she had wished to due to symptoms from these disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim of entitlement to a total rating based on unemployability due to service-connected disability (TDIU claim) is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  Thus, future adjudication of the Veteran's appeal should include the issue of entitlement to a TDIU.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records which are not already associated with the claims folder, Virtual VA or VBMS.

2.  Notify the Veteran regarding how she can substantiate her claim for an increased rating on the basis of TDIU.  Also, request that she complete and return a TDIU claim form.  Then, undertake any development action that is warranted.

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected left foot arthritis and great toe disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

The examiner should report the results of range of motion testing of the joints of the left foot.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. If such is not possible without resorting to speculation, the examiner should explain why.

The examiner should describe any other associated deformity or functional impairment of the left foot and left great toe.  The examiner should specify whether the left foot and great toe disability is productive of instability of gait or balance.

The examiner should also address the Veteran's functional limitations due to the left foot and toe disabilities, as they may relate to her ability to function in a work setting and to perform work tasks.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected left eye disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

All findings referable to the left eye should be reported, and the examiner should specify the individual findings that are associated with the service-connected glaucoma and posterior vitreous detachment.

The examiner should also address the Veteran's functional limitations due to the left eye disability, as it relates to her ability to function in a work setting and to perform work tasks.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

5.  Schedule the Veteran for a VA psychological examination to determine the extent of functional impairment caused by her service-connected PTSD.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

 The examiner should also address the Veteran's functional limitations due to her service-connected psychiatric disorder, as it relates to her ability to function in a work setting and to perform work tasks.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Then, readjudicate the claims on appeal, to include entitlement to a TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



